Citation Nr: 1519908	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-21 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation for pulmonary sarcoidosis in excess of 10 percent for the period prior to December 4, 2012, in excess of 30 percent for the period from December 4, 2012 to March 1, 2015, and in excess of 0 percent thereafter.


REPRESENTATION

Appellant represented by:	David Russotto, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that awarded service connection for pulmonary sarcoidosis and assigned a 10 percent rating, effective April 5, 2010.

An August 2014 Supplemental Statement of the Case (SSOC) assigned a higher 
30 percent rating, effective December 4, 2012.  Because this did not constitute a grant of the full benefit sought on appeal, this matter remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993)

A December 2014 rating decision reduced the Veteran's disability rating for pulmonary sarcoidosis to noncompensable (zero percent), effective March 1, 2015.  The Board emphasizes that no correspondence whatsoever has been received from the Veteran to date that could even be liberally construed as constituting a notice of disagreement or appeal relating to the December 2014 rating reduction.  Therefore, the Board does not have jurisdiction over the reduction matter.  At the same time, the Board is mindful that the Veteran has until December 2015 to file a notice of disagreement with that rating reduction.  The Board notes that, regardless, this initial rating matter presently before the Board involves consideration of the highest possible rating for the entire period on appeal (e.g., up to 100 percent).  In other words, there is no prejudice to the Veteran in proceeding with a decision in this case.  Again, the Veteran is still free to file a notice of disagreement and substantive appeal with regard to the December 2014 rating reduction.  Finally, the Board notes that at this time, this matter is being remanded for further development.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's pulmonary sarcoidosis is currently assigned a 10 percent for the period prior to December 4, 2012, 30 percent for the period from December 4, 2012 to March 1, 2015, and to a compensable evaluation thereafter.  The Veteran seeks higher initial ratings.

As noted in the introduction above, a recent December 2014 rating decision reduced the Veteran's rating from 30 percent to noncompensable (zero), effective March 1, 2015.  This rating reduction was based on a July 2014 VA examination report that is missing from the claims file.  Therefore, this matter should be remanded so that a copy of the July 2014 VA examination report may be associated with the claims file.

The Veteran reports that there were certain difficulties in completing the PFT as part of the July 2014 VA examination, and that the results of that test are therefore inaccurate; he has requested that he be afforded a new VA examination.  In that regard, although there is no copy of the July 2014 VA examination associated with the claims file, the August 2014 Supplemental Statement of the Case (SSOC) noted that no compensable symptoms were shown on examination in July 2014.  At the same time, however, the same August 2014 SSOC granted a higher 30 percent rating for the period from December 2012 to March 2015 based on December 2012 PFT results from Duke.  In light of all of the above, the Board finds that on remand, the Veteran should be afforded a new VA examination to address the current severity of his pulmonary sarcoidosis, including a PFT.

As a final matter, on remand, the Veteran should be asked to identify any more recent treatment for his pulmonary sarcoidosis, including his last dates of treatment by Dr. M.S., at Duke, and at the VA medical center, and any outstanding records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify his last dates of treatment for his pulmonary sarcoidosis by:

a) Dr. M.S., 
b) at Duke, and 
c) VA.

Also ask the Veteran to identify any other outstanding records of treatment.  Associate any outstanding records with the claims file.

If any requested records are found to be unavailable, this should be specifically noted in the claims file.

2.  Associate with the claims file a copy of the July 2014 VA examination report (respiratory).

3.  After all of the above development has been completed, schedule a new respiratory VA examination to address the current severity of the Veteran's pulmonary sarcoidosis.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, including pulmonary function testing (PFT), and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should also address the effect of the Veteran's pulmonary sarcoidosis on his activities of daily living and occupational functioning.

4.  Then, readjudicate the Veteran's claim.  If the claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

